Exhibit 10.5

DOLBY LABORATORIES, INC.

SENIOR EXECUTIVE

SUPPLEMENTAL RETIREMENT PLAN

Effective Date: October 1, 1994

Amended and Restated Effective January 1, 2005

Terminated Effective August 2, 2005

Amended and Restated Effective January 1, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 1.

  

Purpose of the Plan

   1

Section 2.

  

Definitions

   1

2.1

  

“Account”

   1

2.2

  

“Beneficiary”

   1

2.3

  

“Board”

   1

2.4

  

“Change of Control”

   1

2.5

  

“Code”

   2

2.6

  

“Committee”

   2

2.7

  

“Company”

   2

2.8

  

“Compensation”

   2

2.9

  

“Disability”

   2

2.10

  

“Effective Date”

   2

2.11

  

“Employer”

   2

2.12

  

“ERISA”

   3

2.13

  

“Insolvency”

   3

2.14

  

“Investment Fund”

   3

2.15

  

“Participant”

   3

2.16

  

“Payment Date”

   3

2.17

  

“Plan”

   3

2.18

  

“Plan Year”

   3

2.19

  

“Projected Average Monthly Compensation”

   3

2.20

  

“Senior Executive”

   4

2.21

  

“Separation from Service”

   4

2.22

  

“Termination Date”

   4

2.23

  

“Trust”

   4

2.24

  

“Trustee”

   4

2.25

  

“Valuation Date”

   4

2.26

  

“Year of Benefit Service”

   4

2.27

  

“Year of Service”

   4

Section 3.

  

Administration of the Plan

   5

3.1

  

Generally

   5

Section 4.

  

Eligibility

   5

4.1

  

Participation

   5

4.2

  

Cessation of Participation

   5

Section 5.

  

Contributions

   5

5.1

  

Target Benefit

   5

5.2

  

Crediting of Contributions

   7

5.3

  

Time for Making Contributions

   8

Section 6.

  

Investment of Accounts

   8

6.1

  

Investment Direction

   8



--------------------------------------------------------------------------------

6.2

  

Allocation of Income

   8

Section 7.

  

Distribution

   9

7.1

  

Termination

   9

7.2

  

Death Benefit

   9

7.3

  

Methods of Distribution

   9

7.4

  

Installment Payments

   9

7.5

  

Default Method of Distribution

   10

7.6

  

Special Distribution Election

   10

7.7

  

Acceleration of Distributions

   10

Section 8.

  

Beneficiary

   10

8.1

  

Designation of Beneficiary

   10

8.2

  

Automatic Designation

   10

Section 9.

  

Participant’s Rights Held in “Rabbi” Trust

   11

Section 10.

  

Time of Allocation

   11

Section 11.

  

Vesting of Plan Benefits

   11

Section 12.

  

Miscellaneous Provisions

   11

12.1

  

Nonassignability

   11

12.2

  

No Enlargement of Employment Rights

   11

12.3

  

Applicable Law

   11

12.4

  

Gender and Number

   11

Section 13.

  

Amendments and Termination

   12

13.1

  

Generally

   12

13.2

  

Distribution upon Termination

   12

Section 14.

  

Expenses

   12

Section 15.

  

Claims Procedures

   12

15.1

  

Applications for Benefits and Inquiries

   12

15.2

  

Denial of Claims

   12

15.3

  

Request for a Review

   13

15.4

  

Decision on Review

   14

15.5

  

Rules and Procedures

   14

15.6

  

Exhaustion of Remedies

   15

Section 16.

  

Execution

   15

 

ii



--------------------------------------------------------------------------------

DOLBY LABORATORIES, INC.

SENIOR EXECUTIVE

SUPPLEMENTAL RETIREMENT PLAN

Section 1. Purpose of the Plan.

Dolby Laboratories, Inc. (“Company”) wishes to provide to certain executives of
Dolby a vehicle by which selected senior executives may fulfill their pension
expectations. The purpose of this Plan is to provide a select group of
management and highly compensated employees (as defined in Section 201(2) of
ERISA) employed by the Company in the United States with the opportunity to
receive a retirement income benefit in addition to any benefits provided under
other Company sponsored plans. The Plan is intended to comply with Code
Section 409A in order to avoid compensation deferred under the Plan from being
included in the gross income of Participants under Code Section 409A.

Section 2. Definitions.

Except as otherwise indicated, all definitions in this Plan shall have the
meaning as indicated below:

2.1 “Account” means the account maintained for a Participant to record his
interest under the Plan. An Account may not be encumbered or assigned by a
Participant or any Beneficiary.

2.2 “Beneficiary” means any person or entity determined as such under Section 8
who is entitled to receive payments under the Plan because of the death of a
Participant.

2.3 “Board” means the Board of Directors of the Company.

2.4 “Change of Control” means the purchase or other acquisition by any person,
entity or group of persons, within the meaning of section 13(d) or 14(d) of the
Securities Exchange Act of 1934 (“Act”), or any comparable successor provisions,
or beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Act) of 30 percent or more of either the outstanding shares of common stock or
the combined voting power of Company’s then outstanding voting securities
entitled to vote generally, or the approval by the stockholders of

 

1



--------------------------------------------------------------------------------

Company of a reorganization, merger, or consolidation, in each case, with
respect to which persons who were stockholders of Company immediately prior to
such reorganization, merger or consolidation do not immediately thereafter, own
more than 50 percent of the combined voting power entitled to vote generally in
the election of directors of the reorganized, merged or consolidated Company’s
then outstanding securities, or a liquidation or dissolution of Company or of
the sale of all or substantially all of Company’s assets.

2.5 “Code” means the Internal Revenue Code of 1986, as amended.

2.6 “Committee” means the administrative Committee of three (3) persons (or such
other number as the Board may designate) who shall be appointed by, and who
shall serve at the pleasure of, the Board as outlined in Section 3.

2.7 “Company” means Dolby Laboratories, Inc.

2.8 “Compensation” means with respect to any Participant the total base
compensation paid to a Participant by the Company for a Plan Year.

2.9 “Disability” means a medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months, as a result of which the
Participant is receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company and its wholly owned subsidiaries.

2.10 “Effective Date” means October 1, 1994.

2.11 “Employer” means the Company or the entity for whom services are performed
and with respect to whom the legally binding right to compensation arises, and
all entities with whom the Company would be considered a single employer under
Code Section 414(b); provided that in applying Code Section 1563(a)(1), (2), and
(3) for purposes of determining a controlled group of corporations under
Section 414(b) of the Code, the language “at least 50 percent” is used instead
of “at least 80 percent” each place it appears in Code Section 1563(a)(1), (2),
and (3), and in applying Treasury Regulation § 1.414(c)-2 for purposes of
determining trades or businesses (whether or not incorporated) that are under
common control for purposes of Code Section 414(c) “at least 50 percent” is used
instead of “at least 80 percent” each place it appears in Treasury Regulation §
1.414(c)-2; provided, however, “at least 20 percent” shall replace “at least 50
percent” in the preceding clause if there is a legitimate business criteria for
using such lower percentage.

 

2



--------------------------------------------------------------------------------

2.12 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.13 “Insolvency” means either if (i) Company is unable to pay its debts as they
become due, or (ii) Company is subject to a pending proceeding as a debtor under
the United States Bankruptcy Code.

2.14 “Investment Fund” means such investment funds or vehicles as may be
selected by the Committee for the investment of Account balances under the Plan.

2.15 “Participant” means any Senior Executive or former Senior Executive who is
participating in the Plan.

2.16 “Payment Date” means as soon as administratively practicable, but not later
than 90 days, after six months following a Participant’s Separation from
Service, or the Participant’s Termination Date, as applicable.

2.17 “Plan” means the Dolby Laboratories, Inc. Senior Executive Supplemental
Retirement Plan as set forth in this document.

2.18 “Plan Year” means the twelve month period beginning October 1 and ending
September 30. The first Plan Year is the year beginning October 1, 1994.

2.19 “Projected Average Monthly Compensation” means a Participant’s monthly
Compensation averaged over the thirty-six (36) consecutive months of service in
the final three Plan Years preceding his attainment of age 65. For purposes of
this Plan, Projected Average Monthly Compensation shall be based on the
Participant’s annualized rate of Compensation as of

 

  (a) June 1, 1995, increased by 5% per annum for each future Plan Year after
September 30, 1995, for individuals who became Participants on the Plan’s
Effective Date; or

 

  (b) September 30 of the Plan Year in which the individual becomes a
Participant, increased by 5% per annum for each future Plan Year after such
September 30 for individuals who become Participants after the Plan’s Effective
Date.

 

3



--------------------------------------------------------------------------------

2.20 “Senior Executive” means an employee of the Company that has been
designated eligible to participate in this Plan.

2.21 “Separation from Service” means a termination of employment with an
Employer, other than by reason of death. A Participant shall not be deemed to
have Separated from Service if the Participant continues to provide services to
an Employer at an annual rate that is fifty percent or more of the services
rendered, on average, during the immediately preceding three full years of
employment with an Employer (or if employed by an Employer less than three
years, such lesser period); provided, however, that a Separation from Service
will be deemed to have occurred if a Participant’s service with an Employer is
reduced to an annual rate that is less than twenty percent of the services
rendered, on average, during the immediately preceding three years of employment
with an Employer (or if employed by an Employer less than three years, such
lesser period).

2.22 “Termination Date” means the date a Participant is no longer treated as
employed by an Employer on account of his death.

2.23 “Trust” means the nonqualified “Rabbi” trust created by the Trustee and
Company under the terms of the Plan.

2.24 “Trustee” means the person or persons named under the Trust as trustees.

2.25 “Valuation Date” means the last day of the Plan Year or the last day of
each calendar quarter or month, as the Plan Committee may determine.

2.26 “Year of Benefit Service” means a Plan Year in which a Participant is
credited with 1,000 hours of service as an employee with the Company.
Participant will also be credited with 1/12 of a Year of Benefit Service to the
nearest full calendar month of employment with the Company during the Plan Year
in which such Participant dies or suffers a Disability provided that such Plan
Year precedes the Plan Year containing the Participant’s 65th birthday.

2.27 “Year of Service” means a Plan Year in which an employee is credited with
at least 1,000 hours of service by the Company.

 

4



--------------------------------------------------------------------------------

Section 3. Administration of the Plan.

3.1 Generally. The Plan shall be administered by the Plan Committee comprised of
three (3) persons (or such other number as designated by the board of directors
of the Company) who shall be appointed by the Board of Directors of the Company.
All decisions required to be made involving the interpretation, application and
administration of the Plan shall be resolved by majority vote either at a
meeting or in writing without a meeting.

3.2 Recordkeeping Responsibility. The Plan Committee shall have the primary
responsibility for record keeping with respect to Plan benefits and for filing
such written notices and/or reports as may be required by the Department of
Labor.

Section 4. Eligibility.

4.1 Participation. Participation in this Plan shall be limited to Senior
Executives or former Senior Executives who are designated by the Board as
executives eligible to participate in the Plan. Notwithstanding any other
provision of the Plan to the contrary, no new Participants shall be designated
by the Board after October 1, 2004.

4.2 Cessation of Participation. A Participant’s status as such will cease as of
his Separation from Service, Termination Date, or the date he otherwise ceases
to be a Participant as determined by the Board; provided, however, the term
“Participant” will include any former Participant who has not received all
payments to which he is entitled under the Plan under Section 7.

Section 5. Contributions.

5.1 Target Benefit. The Company will contribute amounts on behalf of each
Participant which are projected to fund an assumed monthly target benefit
payable to each Participant beginning at age 65, payable in the form of a joint
and 50% survivor annuity, equal to the product of (i) and (ii):

 

  (i) 2.00% of the Participant’s Projected Average Monthly Compensation,
multiplied by

 

5



--------------------------------------------------------------------------------

  (ii) a Participant’s total expected Years of Benefit Service up to 30 years,
computed to the nearest full calendar month of completed service.

For this purpose, expected Years of Benefit Service includes all Years of
Benefit Service rendered prior to October 1, 1994, and all Years of Benefit
Service expected to be rendered after September 30, 1994 on the assumption the
Participant renders at least 1,000 hours of service as a Participant in each
year.

The contributions will be determined by using an 8% per annum interest rate,
post-retirement mortality based on the 1983 Group Annuity Mortality Table, and
an assumption that each Participant is male with a spouse three years younger.
Notwithstanding anything to the contrary, a Participant’s target benefit is not
guaranteed, and the Participant’s Account balance will vary according to the
investment performance of the Trust. A Participant’s Account will be comprised
of two components:

 

  (1) Past Service Component:

 

  (a) With respect to individuals who became Plan Participants on the Effective
Date, the actuarial present value of the target benefit based on Years of
Benefit Service and monthly rate of Compensation as of June 1, 1995. This past
service component shall be contributed to the Trust by the Company on or after
October 1, 1994. To the extent contributions are made after October 1, 1994,
they shall be adjusted (increased) with interest at 8% per annum.

 

  (b) With respect to individuals who become Plan Participants after the
Effective Date, the actuarial present value of the target benefit based on Years
of Benefit Service and monthly rate of Compensation as of September 30 of the
Plan Year in which the individual becomes a Participant. This past service
component shall be contributed to the Trust by the Company on or after such
September 30. To the extent contributions are made after such September 30, they
shall be adjusted (increased) with interest at 8% per annum.

 

6



--------------------------------------------------------------------------------

  (2) Future Service Component:

 

  (a) With respect to individuals who became Plan Participants on the Effective
Date, a level annual Company contribution amount to be contributed to the Trust
at the end of each Plan Year ending prior to the Participant’s attainment of age
65. The present value of the annual future service contributions for each
Participant shall be equal to the difference between the present value of the
Participant’s projected target benefit at age 65, and the past service
component, both determined as of October 1, 1994.

 

  (b) With respect to individuals who become Plan Participants after the
Effective Date, a level annual Company contribution amount to be contributed to
the Trust at the end of each Plan Year (commencing with the first Plan Year
after the initial year of Plan participation) and ending with the Plan Year
prior to the Participant’s attainment of age 65. The present value of the annual
future service contributions for each Participant shall be equal to the
difference between the present value of the Participant’s projected target
benefit at age 65, and the past service component, both determined as of
September 30 of the Plan Year in which the individual becomes a Participant.

5.2 Crediting of Contributions. The Plan Committee shall establish and maintain
an Account for each Participant. As of the last day of each Plan Year, for each
Participant who is employed by the Company on such date, the Trustee shall
allocate the contribution determined under Section 5.1. No contribution shall be
allocated to an Account of a Participant who is not employed on the last day of
the Plan Year, except that a Participant is entitled to receive a pro-rata
contribution for such Plan Year where a partial Year of Benefit Service is
credited under Section 2.26. Notwithstanding any other provision of the Plan to
the contrary, no contribution shall be made for any Plan Year beginning on or
after October 1, 2004.

 

7



--------------------------------------------------------------------------------

5.3 Time for Making Contributions. The Company will make annual contributions to
the Trust for each Plan Year, with such payments to be allocated among
Participants’ Accounts by the Plan Committee as of the last day of the Plan
Year. The Company’s annual contribution to the Trust may be made in one or more
installments, payable as of the end of the Plan Year, and adjusted for interest
attributable to the timing of the installment in relation to the end of the Plan
Year.

Section 6. Investment of Accounts.

6.1 Investment Direction.

 

  (a) Unless the Board elects otherwise, the Trustee may invest the Trust solely
in Investment Funds selected by the Participants. The Plan Committee or the
Board shall have the right to determine, from time to time, the options that
shall be offered with respect to the investment of such Accounts, including
percentage increments in which such Accounts may be divided among Investment
Funds, the maximum number of Investment Funds in which they may invest their
Accounts at one time, the times and effective dates of elections to change
investment of such Accounts, the Investment Fund(s) in which such Accounts will
be held in the event an investment election is not made, the administrative
costs to be charged to individuals for processing of investment election changes
and any other elements affecting the investment of Accounts.

 

  (b) If the Participant has not directed the Trustee or Plan Committee to
invest his Accounts in selected Investment Funds, when he or she first becomes a
Plan Participant, then the Trustee may invest such Participant’s Account in a
money market type Investment Fund until such direction from the Participant is
obtained.

6.2 Allocation of Income. If a Participant so designates the investment of his
Accounts in Investment Funds to the Trustee or the Plan Committee, his Account
will be credited with investment earnings or losses based upon the performance
of each Participant’s investment elections, until the Account has been fully
distributed to a Participant or to the Beneficiary or Beneficiaries designated
by the Participant in writing delivered to the Company. Pending complete
distribution to a Participant, assets in Accounts will be Company assets and
income derived thereon will be income to the Company.

 

8



--------------------------------------------------------------------------------

Section 7. Distribution.

7.1 Termination. Upon termination of the services or employment of a Participant
with an Employer for any reason other than death, the Participant will be
entitled to the value of his Account balance determined as of the Valuation Date
immediately preceding his Payment Date. Earnings or losses of the Investment
Fund(s) will continue to be allocated to a Participant’s Account as long as he
has an Account balance as of any Valuation Date following his Termination Date
or Separation from Service. Distributions shall be made, or begin to be made, on
the Payment Date.

7.2 Death Benefit. Upon termination of a Participant’s service or employment
with an Employer by reason of his death, the Participant’s designated
Beneficiary will be entitled to receive all amounts credited to the Account of
the Participant as of the date of his death that have not yet been distributed.
Said amounts shall be payable in a single lump sum on the Payment Date. Upon the
death of a former Participant prior to complete distribution to him of the
entire balance of his Account (and after his Termination Date or Separation from
Service), the balance of his Account on the date of his death shall be paid to
the Participant’s designated Beneficiary in a lump sum on the Payment Date.

7.3 Methods of Distribution. The Company shall direct distribution of the
amounts credited to a Participant’s Account, including investment income (and
losses) credited thereon pursuant to Section 6, to a Participant or his
Beneficiary pursuant to the preceding Sections 7.1 or 7.2, in a lump sum.
Effective January 1, 2005, a Participant may elect pursuant to Section 7.6 to
receive distribution of amounts credited to his Account in a lump sum or in up
to ten annual installments. A Participant’s distribution election is irrevocable
on December 31, 2005 or such earlier time as the Company prescribes.

7.4 Installment Payments. Installment payments shall be calculated by dividing
the Participant’s total Account by the number of installment payments remaining.
For example, if a Participant elects to receive distribution of his or her
Account in ten annual installments, at the time of the first installment payment
the Account is divided by ten and one-tenth of the Account

 

9



--------------------------------------------------------------------------------

is distributed. At the time of the second installment payment the Account is
divided by nine and one-ninth of the Account is distributed. At the time of the
tenth installment payment the entire Account is distributed. Pursuant to
Section 7.1, the Participant’s Account will continue to be credited with
earnings or losses based on the Investment Fund(s) selected by the Participant
until the final installment payment has been made.

7.5 Default Method of Distribution. If no distribution election is made, a
Participant shall receive distribution of amounts credited to his Account in a
lump sum on the Payment Date.

7.6 Special Distribution Election. The Committee may permit a Participant to
make a special distribution election with respect to amounts already credited to
the Participant’s account and amounts that are credited to his account following
such special distribution election; provided that such special distribution
election is made prior to December 31, 2005 and otherwise in accordance with
Notice 2005-1 or such other guidance as is promulgated under Code Section 409A.
A Participant’s special distribution election is irrevocable on December 31,
2005 or such earlier time as the Company prescribes.

7.7 Acceleration of Distributions. Notwithstanding any other provision of the
Plan to the contrary, the acceleration of the time or schedule of any payment
under the Plan shall not be permitted except as permitted under Code
Section 409A.

Section 8. Beneficiary.

8.1 Designation of Beneficiary. Each Participant may designate, by filing a form
provided by the Plan Committee, a Beneficiary or Beneficiaries to receive any
payment in the event of the Participant’s death. A Participant who has filed a
designation of Beneficiary may revoke or change it at any time by filing a new
form with the Plan Committee.

8.2 Automatic Designation. Unless otherwise designated, the Beneficiary of a
married Participant will automatically be his spouse, and the Beneficiary of an
unmarried Participant will be his estate.

 

10



--------------------------------------------------------------------------------

Section 9. Participant’s Rights Held in “Rabbi” Trust.

The Company shall establish and maintain a “Rabbi” Trust which shall be an
irrevocable trust in which the Company shall deposit deferred compensation
payable to a Participant as determined in Section 5 of this Plan. Any “Rabbi”
Trust assets are subject to the claims of the Company’s creditors in the event
of the Company’s Insolvency, until paid to Participants and their Beneficiaries.
The “Rabbi” Trust shall constitute an unfunded arrangement providing deferred
compensation for a select group of senior management executives for purposes of
Title I of ERISA.

Section 10. Time of Allocation.

This Plan shall be administered and individual Participant Accounts shall be
updated at least annually. All allocations under this Plan shall be allocated as
of each Valuation Date.

Section 11. Vesting of Plan Benefits.

The Account balance of a Participant or Beneficiary under the Plan shall be 100%
vested.

Section 12. Miscellaneous Provisions.

12.1 Nonassignability. An Employee’s rights and interests under this Plan may
not be assigned or transferred. In the event of a Participant’s death, payment
of his Account balance shall be made to the Beneficiaries which he has
designated under this Plan pursuant to the written designation filed with the
Plan Committee in accordance with Section 8.1, or in the absence of such
designation, to his estate, in accordance with Section 8.2.

12.2 No Enlargement of Employment Rights. Nothing contained in the Plan shall be
construed as a contract of employment between the Company and any person, nor
shall the Plan be deemed to give any person the right to be retained in the
employ of the Company or to limit the right of the Company to employ or
discharge any person with or without cause, or to discipline any Employee.

12.3 Applicable Law. Except as provided by federal law, including Code
Section 409A, all questions pertaining to the validity, construction and
administration of the Plan shall be determined under the laws of California.

12.4 Gender and Number. Except as otherwise required by the context, any
masculine terminology in this document shall include the feminine, and any
singular terminology shall include the plural.

 

11



--------------------------------------------------------------------------------

Section 13. Amendments and Termination.

13.1 Generally. The Board of Directors may at any time amend or terminate this
Plan in whole or in part without the consent of the Participant or his
Beneficiary. No amendment however, shall divest any Participant or Beneficiary
of the credits to his Account, or of any rights to which he would have been
entitled if the Plan had been terminated immediately prior to the effective date
of the amendment.

13.2 Distribution upon Termination. Upon termination of the Plan, distributions
of the credits to a Participant’s Account shall be made in the manner and at the
time heretofore prescribed; provided that no additional credits shall be made to
the Account of a Participant following termination of the Plan other than
investment income (and losses) credited pursuant to Section 6.

Section 14. Expenses.

Costs of administration of the Plan will be paid by the Company as may be
determined by the Board, with the exception of investment direction expenses
charged to Participants in accordance with Section 6.1(a).

Section 15. Claims Procedures.

15.1 Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is:

Dolby Laboratories, Inc.

100 Potrero Avenue

San Francisco, CA 94103-4813

15.2 Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

 

  (a) the specific reason or reasons for the denial;

 

12



--------------------------------------------------------------------------------

  (b) references to the specific Plan provisions upon which the denial is based;

 

  (c) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

 

  (d) an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 15.4 below.

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

15.3 Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to:

Dolby Laboratories, Inc.

100 Potrero Avenue

San Francisco, CA 94103-4813

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may

 

13



--------------------------------------------------------------------------------

require the applicant to submit) written comments, documents, records, and other
information relating to his or her claim. The applicant (or his or her
representative) shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to his or her claim. The review shall take into account all comments, documents,
records and other information submitted by the applicant (or his or her
representative) relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

15.4 Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:

 

  (a) the specific reason or reasons for the denial;

 

  (b) references to the specific Plan provisions upon which the denial is based;

 

  (c) a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his or her claim; and

 

  (d) a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.

15.5 Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

 

14



--------------------------------------------------------------------------------

15.6 Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the claimant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 15.1 above, (ii) has been
notified by the Plan Administrator that the application is denied, (iii) has
filed a written request for a review of the application in accordance with the
appeal procedure described in Section 15.3 above, and (iv) has been notified
that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to a Participant’s claim
or appeal within the relevant time limits specified in this Section 15, the
Participant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.

Section 16. Execution.

To record the amendment and restatement of this Plan, the Company has caused its
appropriate officers to affix its corporate name and seal hereto this         
day of                     , 2007.

 

  By       President By       Secretary

 

15